Citation Nr: 1819469	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-52 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation in excess of 40 percent for strain with degenerative joint disease (DJD) of the lumbar spine (claimed as low back strain).

2. Entitlement to a compensable rating for bilateral hearing loss. 

3. Entitlement to service connection for ischemic heart disease (claimed as heart condition), to include as secondary to herbicide exposure and secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1954 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Los Angeles, California.  


FINDINGS OF FACT

1. The probative evidence of record does not show the Veteran's low back strain has manifested to unfavorable ankylosis of the entire thoracolumbar spine or entire spine.

2. The probative evidence of record does not show the Veteran's bilateral hearing loss has manifested to a compensable degree. 

3.  The Veteran has a current diagnosis of ischemic cardiomyopathy. 

4.  The evidence is at least in equipoise as to whether the Veteran had active military service in the Republic of Vietnam and therefore is presumed to have been exposed to Agent Orange and/or other herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 40 percent for low back strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2017).

2. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155. 5107 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).

3. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 


Low Back Strain 

The Veteran's service connected back disability is currently rated as 40 percent disabling under Diagnostic Code 5242 for Degenerative Arthritis of the Spine.  Under this diagnostic code, the disability is rated based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The pertinent criteria provided in the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine..................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................40

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months............................................................40

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In a October 2011 VA examination, the Veteran had thoracolumbar spine flexion of 60 degrees with painful motion at 30 degrees, extension of 10 degrees with pain at 5 degrees, and right and left lateral flexion of 20 degrees with pain at 10 degrees, right rotation of 20 degrees with pain at 20 degrees, and left rotation at 20 degrees with pain at 10 degrees.  No favorable or unfavorable ankylosis was found.  There was no evidence of radiating pain on movement, but muscle spasms were present and mild. The spinal contour was preserved, but, there was tenderness.  There was no guarding on movement and the examination did not reveal any weakness.  There was negative straight leg raises on the right and left.  The examiner noted that joint function of the spine was additionally limited after repetitive use by fatigue, lack of endurance, and pain being the most functional impact.  His repetitive use was not additionally limited by weakness and incoordination.  The Veteran reported that pain can be exacerbated by physical activity.  The Veteran described that during flare-ups he suffers functional impairment, such as impaired prolonged sitting, standing, walking, climbing, bending, and heavy lifting.  He also reported limitation of motion of the joint, such as twisting and bending over.  The Veteran reported no incapacitating episodes within the past 12 months. 

In April 2015, the Veteran received another VA examination.  The Veteran reported flare-ups that were so severe he would take medication with bed rest for hours.  He also reported functional limitation in performing activities without a cane or walker.  The Veteran's forward flexion was 10 degrees, forward extension at 5 degrees, right lateral flexion was 5 degrees, left lateral flexion was 5 degrees, and right and left  lateral rotation were 5 degrees.  The examiner noted pain contributed to functional loss or additional limitation after repetitive testing.  There was pain in the joint when used in weight-bearing and non-weight-bearing, which, also contributed to functional loss. The Veteran had localized tenderness or pain on palpation of joints, which was moderate.  Muscle spasms were present and he had abnormal gait.  Contributing factors of the disability were less movement than normal and pain on movement, and the factors contributed to limitation of motion.  Range of motion due to pain was an additional 5 degree loss for forward flexion, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  There was no functional loss during flare-ups or when the joint was used repeatedly over time.  His muscle strength was all normal and he had no muscle atrophy.  The Veteran had no ankylosis and no evidence of IVDS.

As mentioned above, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, a 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent if there is unfavorable ankylosis of the entire spine.  The Board notes that the evidence of record is void of any medical records showing the Veteran had unfavorable ankylosis of the thoracolumbar spine or entire spine.  Further, the Veteran has at no time during the period on appeal been diagnosed with IVDS or required bedrest prescribed by a physician due to incapacitating episodes.  Thus, the Board finds an evaluation in excess of 40 percent is not warranted. 

The Board acknowledges that VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board notes that there are no medical records of evidence showing severe functional loss due to his lumbar spine disability.  Although the Veteran reported needing bed rest during flare-ups and feeling back pain often, specifically when participating in activities without his cane or walker, there is no evidence showing that his low back disability has limited his ability to handle daily tasks or other activities, especially with use of his cane or walker.  Additionally, although the examiners found functional loss and additional limitation on range of motion, the April 2015 examiner noted the only contributing factors were less movement than normal and pain on movement, which only attributed to an additional 5 degree loss.  Further, the evidence has not shown the Veteran's pain in his lumbar spine to be severe enough to result in unfavorable ankylosis of the thoracolumbar spine or entire spine.  Therefore, any functional impairments due to the Veteran's low back disability, to include pain, are considered within his assigned rating under the Diagnostic Code and Deluca, and the assignment of any higher disability rating in excess of 40 percent is not warranted.

Regarding any neurological manifestations of the lumbar spine due to his low back strain, the Board notes that the April 2015 examiner diagnosed the Veteran with radiculopathy of the lower extremities and as such, these manifestations were already considered and awarded separate ratings for such conditions.  The evidence does not indicate that additional ratings are warranted as the evidence does not show any other neurological manifestations attributed to the low back disability.

In light of the foregoing, the Board concludes that a rating in excess of 40 percent is not warranted.  The benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   

Bilateral Hearing Loss

The Veteran seeks a higher rating for his service-connected bilateral hearing loss.  He essentially claims that his disability has worsened to such a degree that he now has to use hearing aids, has trouble understanding daily conversations, and has to wear headphones when watching television.

The Veteran's bilateral hearing loss is currently considered non-compensable under Diagnostic Code 6100, for Hearing Impairment. 

Under Diagnostic Code 6100, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

Further, additional considerations apply when exceptional patterns of hearing impairment are demonstrated.  Exceptional patterns of hearing impairment occur when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86 (b).

In an October 2011 VA examination, the Veteran's audiological evaluation, with pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
70
LEFT
20
20
60
100
100

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  The average pure tone threshold in decibels for the right ear was 55 and 70 for the left ear. 

In March 2015, the Veteran received another VA examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
80
80
LEFT
25
20
60
90
85

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The average pure tone threshold in decibels for the 68 for the right ear and was 64 for the left ear. 

Applying the results of these examinations to Table VI in 38 C.F.R. § 4.85 yields the following findings: for October 2011, level II hearing loss for the right ear and level IV for the left ear; and for March 2015, level III hearing for both the right and left ear. The Board notes that neither examination showed exceptional patterns of hearing loss and thus, Table VIA does not apply.

For the October 2011 examination, under Table VII of 38 C.F.R. § 4.85, where the right ear (better ear) is Roman Numeral II, and the left ear (poorer ear) is Roman Numeral IV, the appropriate rating is 0 percent under Diagnostic Code 6100.  Similarly, for the results form the March 2015 examination, where both ears are provided Roman Numeral III, the appropriate rating is also 0 percent. 

The Board notes that the medical evidence of record does not show any other testing that provides pure tone thresholds decibel averages and speech recognition percentages. 

Therefore, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a compensable rating for bilateral hearing loss is not warranted. 


II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  Ischemic heart disease is one of the diseases listed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that his heart condition, to include heart disease and congestive heart failure, is related to or caused by his in-service herbicide exposure and/or his service-connected hypertension.

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with ischemic cardiomyopathy and congestive heart failure.  Thus, the issue turns upon whether there is evidence of an in-service injury and a nexus between the said in-service event or injury and the present diagnosed disability or whether the disorder is due to or aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.303, 3.310; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service personnel records confirm his service in the United States Airforce and list his military occupational specialties as an aircraft maintenance technician, aircraft mechanic, and a crew chief.  These records indicate that he had foreign service between November 1961 through November 1965.  Specifically, the records indicate that he was ordered on TDY to the Philippines in September 1964 and was granted secret clearance.  This evidence adds credibility to the Veteran's competent lay statements that he was sent on classified missions to Vietnam during this period, to include missions to deliver cargo and to pick up personnel. 

The evidence of record does not definitely confirm that the Veteran's reported Vietnam service.  However, given the nature of his service as an aircraft mechanic, coupled with evidence indicating that he had secret security clearance and his consistent and credible lay statements, the Board finds that the evidence is at least in equipoise as to whether he was sent to Vietnam during his TDY in the Philippines in 1964.  Therefore, despite the lack of notations in the Veteran's military personnel records of official visits to Vietnam, the Board credits the Veteran's statements that he spent limited time in Vietnam to deliver cargo and to transport personnel.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran set foot within the land borders of Vietnam during his military service.

As the Board has found that the Veteran had service in Vietnam and has been diagnosed with an ischemic heart disorder, a disease listed in 38 C.F.R. § 3.309, the Board finds that the evidence supports a grant of service connection for a heart disorder on a presumptive basis as a result of herbicide exposure.


ORDER

Entitlement to an increased rating in excess of 40 percent for low back strain is denied. 

Entitlement to a compensable rating for bilateral hearing loss is denied. 

Service connection for ischemic heart disease is granted.




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


